DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-10, 14-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitlin et al. (US 2018/0083331 A1).

Regarding claim 1, Mitlin discloses a material designed to be used as a bulk insertion electrode, i.e. anode [0007]. The material is achieved with carbon nanosheets having unordered graphene planes and graphene defects [0037]. Mitlin teaches that this type of defected and 

It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the material of Mitlin such that it incorporated Mn oxide, as taught by Mitlin, with a reasonable expectation of success. Modified Mitlin therefore reads on the claim limitation “a material for use as an electrode in an electrochemical storage device, the material comprising: a composite including at least one manganese oxide and at least one ion-active carbon” wherein the graphene in the carbon nanosheets are an ion-active carbon. 

Regarding claim 2, Modified Mitlin meets the claim limitations of the material of claim 1 as set forth above. Mitlin further teaches wherein the material may further include alloys of Sn, Sb, Si, and Ge to facilitate the performances of the carbon nanosheet [0052]. It would thus be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the material of Modified Mitlin such that it included alloys of Si with a reasonable expectation of success. Modified Mitlin therefore reads on the claim limitation “wherein the composite includes one or more alloying elements including silicon.”

Regarding claim 6, Modified Mitlin meets the claim limitations of the material of claim 1 as set forth above. Mitlin further teaches wherein the carbon nanosheets are prepared by carbonizing a precursor by pyrolysis to produce a carbonized product [0053]. Mitlin further teaches that the precursor may be a natural biological precursor such as a plant precursor other than cellulose (e.g. hemp, jute, flax, marijuana, ramie fiber, ramie hurd, a soybean hull, and a peanut skin) [0057]. Modified Mitlin therefore reads on the claim limitation “wherein the ion-active carbon is derived from a fibrous plant material.”

Regarding claim 7, Modified Mitlin meets the claim limitations of the material of claim 1 as set forth above. Mitlin further teaches that the metal oxide, iron oxide in the disclosed embodiment, included in the carbon nanosheets may be present in approximately 12-16 wt. % [0050]. It would therefore be obvious to one of ordinary skill in the art to incorporate the manganese oxide as a replacement for the iron oxide, as set forth above, in approximately the same weight percentage. Modified Mitlin therefore reads on the claim limitation “wherein the ratio of manganese oxide to ion-active carbon is about 1:10 to about 10:1 by weight” because a 12-16 wt. % manganese oxide corresponds to a ratio by weight of approximately 1:5.25 to 1:7.33.

Regarding claim 8, Modified Mitlin meets the claim limitations of the material of claim 1 as set forth above. Mitlin further teaches wherein the carbon nanosheets are hierarchically micro-meso-macro porous, but mainly contain micropores and mesopores [0045]. Modified Mitlin therefore reads on the claim limitation “wherein the composite has a structure composed substantially of micro-scale features.”

Regarding claim 9, Modified Mitlin as described above with respect to claim 1 teaches a material for use as an electrode in an electrochemical storage device, the material comprising: a composite including at least one manganese oxide and at least one ion-active carbon. Additionally, Mitlin discloses a secondary battery using an ethylene carbonate electrolyte [0061]. Mitlin teaches that the electrode in said battery are both comprised of the carbon nanosheet material described above. Modified Mitlin therefore reads on the claim limitation “an electrochemical storage device, comprising: a cathode, an anode, and an electrolyte in communication with the cathode and the anode, wherein the anode includes a composite including at least one manganese oxide and at least one ion-active carbon.”

Regarding claim 10, Modified Mitlin meets the claim limitations of the electrochemical storage device of claim 9 as set forth above. Mitlin further teaches wherein the carbon nanosheet material may further include alloys of Sn, Sb, Si, and Ge to facilitate the performances of the carbon nanosheet [0052]. It would thus be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the material of Modified Mitlin such that it included alloys of Si with a reasonable expectation of success. Modified Mitlin therefore reads on the claim limitation “wherein the composite includes one or more alloying elements including silicon.”

Regarding claim 14, Modified Mitlin meets the claim limitations of the electrochemical storage device of claim 9 as set forth above. Mitlin further teaches wherein the carbon nanosheets are prepared by carbonizing a precursor by pyrolysis to produce a carbonized product “wherein the ion-active carbon is derived from a fibrous plant material.”

Regarding claim 15, Modified Mitlin meets the claim limitations of the electrochemical storage device of claim 9 as set forth above. Mitlin further teaches that the metal oxide, iron oxide in the disclosed embodiment, included in the carbon nanosheets may be present in approximately 12-16 wt. % [0050]. It would therefore be obvious to one of ordinary skill in the art to incorporate the manganese oxide as a replacement for the iron oxide, as set forth above, in approximately the same weight percentage. Modified Mitlin therefore reads on the claim limitation “wherein the ratio of manganese oxide to ion-active carbon is about 1:10 to about 10:1 by weight” because a 12-16 wt. % manganese oxide corresponds to a ratio by weight of approximately 1:5.25 to 1:7.33.

Regarding claim 16, Modified Mitlin meets the claim limitations of the electrochemical storage device of claim 9 as set forth above. Mitlin further teaches wherein the carbon nanosheets are hierarchically micro-meso-macro porous, but mainly contain micropores and mesopores [0045]. Modified Mitlin therefore reads on the claim limitation “wherein the anode includes a plurality of microstructures composed of the composite” because the micropores are composed of the carbon nanosheet.

Regarding claim 18, Modified Mitlin meets the claim limitations of the material to be used as an electrode in claim 1 as set forth above. Mitlin further discloses an anode and cathode using the material [0062]. Modified Mitlin therefore reads on the claim limitation “an electrode for an electrochemical storage device according to claim 1.”

Regarding claim 19, Modified Mitlin meets the claim limitations of the electrode of claim 18 as set forth above. Mitlin further teaches wherein the carbon nanosheet material may further include alloys of Sn, Sb, Si, and Ge to facilitate the performances of the carbon nanosheet [0052]. It would thus be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the material of Modified Mitlin such that it included alloys of Si with a reasonable expectation of success. Modified Mitlin therefore reads on the claim limitation “wherein the composite includes one or more alloying elements including silicon.”

Mitlin additionally teaches wherein the carbon material is derived from a natural precursor [0011], has a micro-meso-macro pore distribution (a pore size distribution being at least one of microporosity, mesoporosity, and macroporosity, [0045]), and a BET surface area of 1821 m2/g (a BET surface area between 750-3500m2/g). Mitlin further teaches pore sizes mostly in the range of 0.1 to 50 nm corresponding to micro and meso pores [0045]. Mitlin fails to provide details regarding the particle size of the carbon material. However, considering [0033] of Applicant’s specification in which a pore distribution is from 1-4 nm and a carbon material derived from hemp are 2-20 microns, the examiner interprets the claimed carbon material and the material disclosed by the prior art to be substantially identical. Therefore, the particle size is prima facie present in the prior art carbon material. The Courts have held that prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Modified Mitlin therefore reads on the claim limitation “a mean particle size between 1-40 microns.”

Claims 3-4 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitlin et al. (US 2018/0083331 A1) as applied to claim 2 with respect to claims 3-4 and as applied to claim 10 with respect to claims 11-12, further in view of Yang et al. (US 2014/0234721 A1).

Regarding claims 3 and 11, Modified Mitlin meets the claim limitations of the material of claim 2 as set forth above with respect to claim 3 and the electrochemical storage device of claim 9 with respect to claim 11. Mitlin further teaches that the alloyed elements may be embedded inside the nanosheets or presented on the surfaces of the nanosheets to provide a three-dimensional array of these components [0052]. Mitlin fails to provide further details regarding the distribution of the alloying elements within the nanosheet. 
Yang teaches a mesoporous silicon composite to be used as a negative electrode material consisting of a mesoporous silicon phase, a metal silicide phase, and a carbon phase [0034]. Yang further teaches that the carbon is embedded into the silicon particles and may be continuous or discontinuous achieving similar technical effects [0035].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to analogously modify the alloying elements of Modified Mitlin “wherein the one or more alloying elements are substantially continuously distributed throughout the composite.”

Regarding claims 4 and 12, Modified Mitlin meets the claim limitations of the material of claim 2 as set forth above with respect to claim 4 and the electrochemical storage device of claim 9 with respect to claim 12. Mitlin further teaches that the alloyed elements may be embedded inside the nanosheets or presented on the surfaces of the nanosheets to provide a three-dimensional array of these components [0052]. Mitlin fails to provide further details regarding the distribution of the alloying elements within the nanosheet.
Yang teaches a mesoporous silicon composite to be used as a negative electrode material consisting of a mesoporous silicon phase, a metal silicide phase, and a carbon phase [0034]. Yang further teaches that the carbon is embedded into the silicon particles and may be continuous or discontinuous achieving similar technical effects [0035].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to analogously modify the alloying elements of Modified Mitlin such that they were discontinuously distributed on the carbon nanosheet with a reasonable expectation of success in producing a suitable electrode material. Modified Mitlin therefore reads on the claim limitation “wherein the one or more alloying elements are discontinuously distributed.”

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitlin et al. (US 2018/0083331 A1) as applied to claim 1 with respect to claim 5 and as applied to claim 9 with respect to claim 13, further in view of Daigle et al. (US 2020/0313169 A1)

Regarding claims 5 and 13, Modified Mitlin meets the claim limitations of the material of claim 1 with respect to claim 5 and of the electrochemical storage device of claim 9 with respect to claim 13 as set forth above. Mitlin further discloses wherein the BET surface area of the carbon nanosheet in one embodiment is 1821 m2/g. 

Daigle teaches an electrochemically active material for use in an electrode. Daigle further teaches that the material is comprised of a nano-layer of carbon that undergoes carbonization [0016 and is additionally comprised of lithium manganese oxide [0024]. The material has a surface area of between 2 and 20 m2/g. 

It would be obvious to one of ordinary skill in the art to modify the material of Modified Mitlin such that it was substituted for the material of Daigle with a reasonable expectation of success in providing a suitable electrode active material. Modified Mitlin therefore reads on the claim limitation “wherein material has a surface area between about 1 and about 50 m2/g” because the claimed range wholly encompasses the range disclosed by the prior art. Additionally, the claim limitations of claim 1 with respect to claim 5 and claim 9 with respect to claim 13 are met by the material of Daigle due to its ion-active carbon fibers and manganese oxide component.

Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitlin et al. (US 2018/0083331 A1) as applied to claim 9 with respect to claim 17 and as applied to claim 18 with respect to claim 20, further in view of Goldbart et al. (US 2020/0343543 A1).

Regarding claim 17, Modified Mitlin meets the claim limitations of the electrochemical storage device of claim 9 as set forth above. Mitlin fails to provide additional details regarding coatings applied to the electrodes.
Goldbart teaches an anode active material comprising graphene oxide particles with reduced tin and silicon [0055]. Goldbart further teaches wherein the graphene particles may be further coated with a carbon coating [0055]. It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the anode of Modified Mitlin to further comprise a carbon coating, as taught by Goldbart, with a reasonable expectation of success in producing a suitable anode for use in an electrochemical storage device. Modified Mitlin therefore reads on the claim limitation “wherein the anode further comprises a carbon coating.”

Regarding claim 20, Mitlin fails to provide additional details regarding coatings applied to the electrodes.
Goldbart teaches an anode active material comprising graphene oxide particles with reduced tin and silicon [0055]. Goldbart further teaches wherein the graphene particles may be further coated with a carbon coating [0055]. It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the anode of Modified Mitlin to further comprise a carbon coating, as taught by Goldbart, with a reasonable “wherein the electrode further comprises a carbon coating.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728                                                                                                                                                                                                        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728